Action to recover the purchase price of two participating mortgage certificates in a mortgage covering vacant land in Queens county. The action is based on a rescission of the purchase on the ground of fraud and misrepresentation on the part of defendant. Amended judgment affirmed, with costs. No opinion. Lazansky, P. J., Young and Tompkins, JJ., concur; Hagarty and Carswell, JJ., dissent and vote for reversal and a new trial upon the ground that the determination of the jury is against the weight of the evidence.